 CLEVELANDAVENUE MEDICAL CENTERDrs.A.O. Allenius& R. F. Leedy,Jr. Inc.,d/b/aCleveland AvenueMedical CenterandService,Hospital,NursingHome and Public EmployeesLocal Union No.47, Service Employees Interna-tionalUnion,AFL-CIO,Petitioner.Case9-RC-10260March 11 1974DECISION ON REVIEW AND ORDEROn October 5, 1973, the Acting Regional DirectorforRegion 9 issued a Decision and Direction ofElection in the above-entitled proceeding in which hedirected an election among a unit of all medicalassistants,X-ray technicians,medical secretaries,receptionists, office clerical employees, and licensedpractical nurses employed by the Employer at itsColumbus,Ohio, facility, excluding all doctors,registered nurses, professional employees, and super-visors as defined in the Act. In his decision theActing Regional Director rejected the Employer'scontention that the Board should not assert jurisdic-tion over its operation. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theActing Regional Director's decision asserting,interalia,that the Board's decision inAlameda MedicalGroup, Inc.,195 NLRB 312, is here controlling andtherefore the assertion of jurisdiction herein departedfrom Board precedent.By telegraphic order dated October 30, 1973, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review. Thereafter, the Employer filed a supple-mental brief.The Board has considered the entire record in thiscasewith respect to the issues under review andagreeswith the Employer that the assertion ofjurisdiction is unwarranted herein.The Employer is an Ohio corporation engaged inthe private practice of medicine in Columbus, Ohio.Ten osteopaths perform medical services at theColumbus location. In addition, there are approxi-mately 20 employees working at the facility whomPetitioner seeks to represent.Record testimonydiscloses that approximately 99 percent of thepatients treated are residents of Columbus andiOur dissenting colleagues point to the Employer's substantial participa-tion in Federal and State health care programs as a factor demonstrating a"substantial effect on commerce"As their basis for assertion of jurisdictionour colleagues cite Board decisions involving,interalia,proprietaryhospitals, proprietary nursing homes, nonprofit nursing homes, and home-health care agencies.The Board has long applied different standards for theassertion of jurisdiction over various classes and categories of employers.Here,the Employer's medical center is substantially different than a nursinghome or hospital, thus the standards for the aforementioned-typefacilitiesare not applicable Additionally, our colleagues rely onQuain and Ramrtad537adjacent areas.The Employer does not provideovernight care for patients and when hospitalizationisnecessary, patients are referred to a hospital.The parties stipulated that the Employer's grossincome for calendar year 1972 was $706,468. Of thattotal, $401,054 was received from the Ohio Depart-ment of Public Welfare (53 percent of which wasfrom United States Department of Health, Educa-tion, and Welfare), $15,871 from the Federal Medi-care program, $90,570 from the Ohio IndustrialCommission, $2,426 from Franklin County, and theremainder from private patients and various privateinsurance programs. The Acting Regional Directorfurther found:During the same period, the Employer pur-chased drugs in the amount of $9,076 fromvarious sources. Insurance premiums payable toBuckeye Union Insurance Company, a wholly-owned division of Continental Insurance Co. ofNew York, Connecticut General Insurance Com-pany and Insurance Company of North America,amounted to $8,762. Moreover, the Employerleased equipment from Huntington Leasing Divi-sion of U. S. Leasing Corp., an Ohio corporation,for $10,750, purchased U. S. postage in theamount of $1,320, medical supplies from localconcerns in the amount of $7,200 and had utilitybills totaling some $4,000. The Employer alsopurchased x-ray film from a Cincinnati-basedsubsidiary of Litton Industries amounting to$6,539 and leased other sundry equipment from3-M Products and Litton Industries for $2,073.While it appears the Employer is engaged in theperformance of services which are not whollyunrelated to commerce, we find, as inAlamedaMedical Group, Inc., supra,that the Employer'smedical practice is essentially local in character andthat the impact it has on commerce is not substantialenough to warrant our assertion of jurisdictionherein.'Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed in Case9-RC-10260 by Service, Hospital, Nursing Homeand Public Employees Local Union No. 47, ServiceClinic,173NLRB 1185,a case distinguishable from the subject case. InQuainand Ramsta4supra,the employer operated a clinic with grossrevenues almost five times that of the subject medical center and theemployee complement was four times greater than that here.Moreover, inQuain and Ramrtad asuostantial part of the employer's revenue came fromout-of-state patients,not so in the subject case where approximately 99percent of tlfe patients are from theColumbus.Ohio, area. Thus, the BoardinQuain and Ramrtadfound a"substantial effect on commerce."Here theimpact is insubstantial and the Employer'spractice essentially local incharacter209 NLRB No. 60 538DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees International Union,AFL-CIO,be, andit hereby is,dismissed.CHAIRMAN MILLER,concurring separately:Iconcur in the result, but would base myconclusion on broader grounds than my colleagues. Iam not persuaded that the practice of medicine,whether engaged in by one or by several physicians,isa commercial enterprise over which we ought toassert jurisdiction. Rather, it seems to me that thepractice of medicine, as such, is so local in characterthatwe ought to exercise our discretion and notassert jurisdiction unless and until the Congressindicates a clear intent to have us do so.Nursing homes and hospitals have, in my view,become industries whose operations have a substan-tial impact on commerce. But a group of physiciansadministering to the needs of primarily local patientsand purchasing, as here, only minimal quantities ofgoods from out of State, is "essentially local incharacter" if any business or profession any longer is.Nor am I presuaded that, as the dissent hereargues, the advent of Medicaid and other Federalassistanceprograms has transformed the privatepractice of medicine into a commercial enterprisehaving a substantial impact on interstate commerce.Federal welfare programs have in recent decadesbecome very broad in scope, so that the underprivi-leged are not denied access to at least minimallyrequired goods and services necessary to survival andto the maintenance of health. But this does not meanto me that every purveyor of goods and services whodelivers some of those goods or services to personswho cannot themselves pay the full cost, and thusmay receive part of his payments through federallyfunded assistance programs, automatically becomesengaged in an industry which substantially affectsinterstate commerce.Accordingly, I would not assert jurisdiction here orover any physician or group of physicians engagingsolely in the local practice of medicine.MEMBERS FANNING and PENELLO, dissenting:The majority finds that the impact of Employer'smedical practice is not sufficient to warrant theBoard's assertion of jurisdiction. We disagree.Employer received during the calendar year 1972gross income of $706,468. Of that, $401,054, wasreceived from the Ohio Department of PublicWelfare under the Medicaid program, $15,871 fromthe FederalMedicare program, $90,570 from theOhio IndustrialCommission, and $2,426 fromFranklin County. Of the $401,054, received from theMedicaid program, 53 percent (or approximately$212,558)were funds provided by the FederalGovernment.Thus, Employer participates substantially in Feder-al and state health-care programs.2 The Board hascontinuously pointed to participation in such pro-grams by various health care institutions as a factordemonstrating that institutions have a substantialeffect on commerce.Butte Medical Properties, d/b/aMedicalCenterHospital,168NLRB 266, 267(proprietary hospitals);-UniversityNursingHome,Inc.,168 NLRB 263, 264;Rosewood, Inc.,185 NLRB193, 194 (proprietary nursing homes);Drexel Home,Inc.,182 NLRB 1045, 1046;Bethany Home for theAged,185 NLRB 191;The Swanholm,186 NLRB 45(nonprofit nursing homes),Quain and Ramstad,173NLRB 1185 (physiciansclinic);VisitingNursesAssociation of Sacramento,187 NLRB 731;VisitingNurse Association, Inc.,188 NLRB 155 (home-healthcare agencies).3 Indeed, in some of these cases theparticipation in these publicly funded programsappears to have been the critical factor,or at least acritical factor, in the Board's assertion of jurisdic-tion.4 In still othercasesthe Board has rejectedclaims of special status with the notation that theinstitution has the same effect on publicly fundedmedical programsas similarinstitutions.5Despite the frequency with which the Board hasheld that participation in publicly supported healthprograms demonstrates that an institution has asubstantial effect on commerce, the majority holdsthat Employer's effect is not substantial enough towarrant our assertion of jurisdiction. They reach thisstartling conclusion without any explanation; Query,How does Employer's income from these publicsources demonstrate a less substantial impact thanthat of other employers? It certainly cannot be theamount of money involved. The sums are quitesubstantial and actually more than received by otheremployers over whom the Board has assertedjurisdiction.6 It cannot be that a physiciansclinic isnot a critical cog in our national health careprogram. It quite clearly is. It cannot be that thepatients are virtually all from the local area. That hasalso been true in a number of the cases involvinghealth care institutions where the Board has assertedjurisdiction.BethanyHome for the Aged, supra;VisitingNurses Association of Sacramento, supra;VisitingNurses Association, supra;DrexelHome,supra.In the absence of any other apparent explana-2 It is this factor which distinguishes this case fromAlameda, supra4ButteMedical Properties, supra;Drexel HomeInc,supra,VisitingAlthough we have doubts as to the validity of the holding in that case weNurses Association, supra.need notresolve those doubts in the context of this caseSBethany Home for the Aged supra;Swanholm,supra; Rosewood, supra.3 See alsothe National Lutheran Home for the Aged203 NLRB No 71;6See, e.g,Visiting Nurses Association of Sacramento, supra.Good Samaritan Hospital,185 NLRB 198. CLEVELAND AVENUE MEDICAL CENTER539tion we can only conclude that our colleagues haveIn our view, the record does not establish anydecided to treat Employer different from otherreason why Employer should be treated differentlyemployers in the health care area on the basis of theirthan other institutions in the health care field. Sincevisceral reaction that somehow a physicians clinic isit is clear that Employer has a substantial effect ondifferent.7commerce, we would assert jurisdiction.rUnlike ChairmanMiller, we are unable toperceive how this Employerarea with the same basic characteristicsover whichthe Board has assertedwith its substantialparticipation in publicly supported health care programsjurisdiction.See, e g,VisitingNurses Association of Sacramento, supra,but with primarilylocal patientsand primarilylocal purchasing has a lessBethany Home for the Aged, suprasubstantial impacton commercethanother employersin the health care